Citation Nr: 0503362	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Legal entitlement to accrued benefits.  

2.  Legal entitlement to death pension benefits.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran served with the Recognized Guerillas from 
December 1943 to August 1945 and with the Regular Philippine 
Army from August 1945 to February 1946.  He died in March 
1993.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board notes that the March 2003 rating decision also 
denied entitlement to service connection for the cause of the 
veteran's death.  In her substantive appeal, however, the 
appellant limited her appeal to the issues set forth above.  
Therefore, the Board considers the appeal of the issue 
relating to the cause of the veteran's death as having been 
withdrawn.  


FINDINGS OF FACT

1.  The veteran served with the Recognized Guerillas from 
December 1943 to August 1945 and with the Regular Philippine 
Army from August 1945 to February 1946.  

2.  The veteran died in March 1993.  

3.  The appellant first filed a claim for VA death benefits, 
including accrued benefits, in December 2002.  


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for accrued benefits 
are not met.  38 U.S.C.A. §§ 5121, 5107 (West 2002); 
38 C.F.R. § 3.1000 (2004).  

2.  The basic eligibility requirements for VA death pension 
benefits are not met.  38 U.S.C.A. §§ 107, 1341, 5107 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued benefits

Periodic monetary benefits under laws administered by the 
Secretary to which a veteran was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death ("accrued benefits") and due and 
unpaid, shall, upon the death of the veteran, be paid to the 
veteran's spouse.  Applications for accrued benefits must be 
filed within one year after the date of death.  If a 
claimant's application is incomplete at the time it is 
originally submitted, the Secretary shall notify the claimant 
of the evidence necessary to complete the application.  If 
such evidence is not received within one year from the date 
of such notification, no accrued benefits may be paid.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The record shows that the veteran died in March 1993.  The 
record also shows that the appellant first filed a claim for 
accrued benefits in December 2002, and she does not contend 
otherwise.  She argues only that she had no knowledge of the 
requirements of the law in this regard.  

Because the claim for accrued benefits was filed more than 1 
year after the veteran's death (indeed, almost 10 years after 
his death), the appellant does not meet the basic eligibility 
requirements for accrued benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issues before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for accrued benefits is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  

The RO has notified the appellant of the provisions of the 
VCAA.  However, because the law is dispositive of the 
appellant's claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Death pension benefits

The law provides that the Secretary of the Department of 
Veterans Affairs shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section.  
38 U.S.C.A. § 1541(a).  

In addition, the law provides that a veteran meets the 
service requirements of this section if such veteran served 
in the active military, naval, or air service -
   (1) for ninety days or more during a period of war;
   (2) during a period of war and was discharged or released 
from such service for a service-connected disability;
   (3) for a period of ninety consecutive days or more and 
such period began or ended during a period of war; or
   (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521.  

The law also provides, however, that service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of benefits 
set forth in § 1541.  38 U.S.C.A. § 107(a).  

The record shows that the veteran's only service was with the 
recognized Philippine guerillas and with the Regular 
Philippine Army between December 1943 and February 1946.  
That service is not considered to have been active military 
service for purposes of the claimed benefits.  Therefore, the 
appellant does not meet the basic eligibility requirements 
for VA death pension benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issues before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for death pension is denied.  

The RO has notified the appellant of the provisions of the 
VCAA.  However, because the law is dispositive of the 
appellant's claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to VA death pension benefits is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


